Exhibit 16.1 EDWARD RICHARDSON, JR., C.P.A. CERTIFIED PUBLIC ACCOUNTANT 15565 Northland Drive, Suite 508 West Southfield, Michigan 48075 MEMBER: MICHIGAN ASSOCIATION OF CPAs AMERICAN INSTITUTE OF CPAs 248/559-4514 (Fax) 248/559-0015 January 21, 2014 To the Board of Directors TouchIt Technologies, Inc. 101 West Big Beaver Road Suite 1400 Troy, MI. 48084 Gentlemen: I have reviewed the form 8K detailing Item 4.02- Non Reliance on Previously Issued Financial Statements. I believe the statements to be true and accurate. Sincerely, /s/ Edward Richardson Jr., CPA Edward Richardson Jr., CPA
